Exhibit 10.1

 

AMENDMENT TO THE
3M VIP EXCESS PLAN

 

WHEREAS, 3M Company (“3M”) maintains the 3M VIP Excess Plan (the “Plan”), which
was adopted effective January 1, 2009; and

 

WHEREAS, 3M desires to amend the Plan to: (i) clarify the manner in which
Eligible Compensation is determined; (ii) clarify the manner in which
Participant contributions are deducted pursuant to Section 5.1; (iii) clarify
the manner in which matching contributions are determined pursuant to
Section 5.2, and (iv) remove the vesting schedule and provide for one hundred
percent (100%) vesting of Accounts under the Plan.

 

NOW, THEREFORE, pursuant to the authority contained in Section 10.1 of the Plan,
the Plan document shall be and it hereby is amended as follows:

 

1.                 ELIGIBLE COMPENSATION.  Effective for purposes of clarifying
the definition of Eligible Compensation for Plan Years beginning on or after
January 1, 2009, Section 2.7 of the Plan shall be amended to read as follows:

 

2.7                                 ELIGIBLE COMPENSATION.  “Eligible
Compensation” of a Participant for any Plan Year means base pay plus any
variable pay (including annual incentive (AIP), sales commissions and management
objective, but excluding any portion of such variable pay that is payable in
restricted stock units and any other long-term incentive compensation unless
expressly included by the Committee) earned by the Participant during such Plan
Year (whether paid during or following such Plan Year).  Eligible Compensation
does not include incentives, awards, foreign service premiums and allowances,
income arising from stock options, separation pay, employer contributions to
employee benefit plans, reimbursements or payments in lieu thereof, or lump sum
payouts of a Participant’s unused vacation benefits.

 

2.                 PARTICIPANT CONTRIBUTIONS.  Effective for purposes of
clarifying the manner in which Eligible Compensation is deferred for Plan Years
beginning on or after January 1, 2009, Section 5.1 of the Plan shall be amended
to read as follows:

 

5.1                                 PARTICIPANT CONTRIBUTIONS.  A Participant
may contribute (defer) from 2 percent to 10 percent (but only a whole
percentage) of his or her Eligible Compensation earned during the Plan Year to
which such Participant’s election relates, subject to the following:

 

(a)                                  the percentage of Eligible Compensation
that a Participant elects to contribute to the Plan for a Plan Year must be the
same as the Participant’s Elective Deferral percentage under the VIP during such
Plan Year; and

 

(b)                                 the percentage the Participant elects to
contribute (defer) shall be deducted from each payment of such Participant’s
Eligible Compensation earned during the Plan Year (whether paid during or
following such Plan Year), but only if such compensation would have been paid
(but for the deferral

 

 

--------------------------------------------------------------------------------


 

election) to the Participant after (i) such Participant’s before-tax deferrals
to the Participant’s Before-Tax 401(k) Account under the VIP during the Plan
Year in which payment would have occurred have reached the applicable dollar
limit on such deferrals imposed by section 402(g) of the Code (regardless of
whether or not the Participant is eligible to make or is actually making
catch-up deferrals as authorized by section 414(v) of the Code), or (ii) such
Participant has reached the Indexed Compensation Limit under the VIP for the
Plan Year in which payment would have occurred.

 

3.                 COMPANY MATCHING CONTRIBUTIONS.  Effective for purposes of
clarifying the manner in which matching contributions are made on behalf of each
Participant for Plan Years beginning on or after January 1, 2009, Section 5.2 of
the Plan shall be amended to read as follows:

 

5.2                                 COMPANY MATCHING CONTRIBUTIONS.  As soon as
administratively feasible following each payroll payment from which Participant
contributions are withheld, the Company shall make a matching contribution on
behalf of each Participant who has made contributions to the Plan equal to the
Required Matching Percentage (as such term is defined in the VIP) of that
portion of such Participant’s contributions made pursuant to Section 5.1 which
does not exceed six percent of such Participant’s Eligible Compensation for the
payroll period corresponding to such payment.

 

4.                 REMOVAL OF VESTING SCHEDULE.  Effective January 1, 2009,
Section 6.5 of the Plan shall be amended to read as follows:

 

6.5                                 VESTING OF ACCOUNTS.  A Participant shall
always be 100% vested in the value of his or her Accounts (including any
earnings thereon).

 

5.                 REMOVAL OF VESTING SCHEDULE.  Effective January 1, 2009, the
term “vested” shall be deleted each time it appears throughout Article 7, the
last sentence in Section 7.2 and Section 7.3 shall be deleted, and the phrase
“(including any unvested balance in such Accounts)” in Section 7.4 shall be
deleted.

 

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned, an authorized officer of the Company, has
approved this amendment by signing this document on the date indicated below.

 

 

3M COMPANY

 

 

 

By

/s/ Angela S. Lalor

 

 

 

 

 

Angela S. Lalor

 

 

Senior Vice President,

 

 

Human Resources

 

 

 

 

Date

November 18, 2009

 

 

--------------------------------------------------------------------------------